Citation Nr: 0021092	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  98-10 163 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for post 
contusion of the lumbar back area with myositis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active military service from June 1967 to 
December 1972, and he was ordered to active service from May 
1 to May 9, 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO) which 
denied an evaluation in excess of 10 percent for post 
contusion of the lumbar back area with myositis.  

The Board remanded the claim in December 1998 for additional 
development of the record.  After accomplishing the requested 
development, the RO increased the evaluation to 40 percent in 
a November 1999 rating decision.  A claimant is generally 
presumed to be seeking the maximum benefit allowed by law.  
Thus, this claim remains in controversy where less than the 
maximum available benefit is awarded, unless the claimant 
clearly expresses an intent to limit the appeal.  AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993).  As the appellant has 
not clearly expressed such an intent, the issue on appeal is 
as styled on the title page of this decision.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  The evidence of record shows three to four incapacitating 
episodes per year of low back symptomatology with radiating 
pain and functional loss due to pain productive of severe 
disability.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
post contusion of the lumbar back area with myositis are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5295-
5292, 5293 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records indicate that the appellant was 
wounded in Vietnam on the right side of the abdomen and that 
he had episodes of back pain precipitated by the lifting of a 
heavy object.  By November 1974 rating decision, the RO 
granted service connection for post contusion of the lumbar 
back area with myositis, assigning a 10 percent evaluation 
under the criteria of Diagnostic Code 5295.  The RO continued 
that evaluation by rating action in March and October 1982, 
March and July 1983, and July 1984.  In September 1997, he 
filed a claim seeking an evaluation in excess of 10 percent.  

The claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, it is not inherently implausible.  See 
Drosky v. Brown, 10 Vet. App. 251, 254 (1997); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (contention of an 
increase in disability severity renders claim well grounded).  
The Board finds that VA has satisfied its duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  The Board remanded the claim in 
December 1998 for a thorough VA examination, which was 
accomplished in September 1999.  On review, the Board sees no 
areas in which further development may be fruitful.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  If the 
preponderance of the evidence is in favor of the veteran's 
claim, or the evidence is in equipoise, the claim will be 
granted.  A claim will be denied only if the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.102 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The evidence relevant to the claim includes the following:

? VA examination in November 1997 noted that the 
appellant complained of low back pain since service, 
with sharp pain when bending or exercising, worse 
during cold weather or long sitting.  He informed the 
examiner that he consulted a physician three or four 
times a year for low back pain.  Examination revealed 
he did not use crutches or a cane for ambulation and 
had not had surgery.  It was noted that he had some job 
limitation (he worked in an office doing computer work 
and lost about 30 days from work over the previous 
year), was unable to sit longer than one hour, and 
could not carry more than 30 pounds, but could do some 
running for about one mile with some back pain.  
Straight leg raising was negative.  There was minor 
pain on range of motion.  The diagnosis was low back 
pain secondary to degenerative joint disease and 
degenerative disc disease.  

? April 1998 VA clinical record noted that the appellant 
complained of low back pain of two weeks duration, 
worse in cold weather and on bending.  

? A May 1998 VA clinical record showed that the appellant 
complained of back pain, including radiating pain.  

? A June 1998 VA clinical record showed that he 
complained of low back pain for about a week.  

? VA clinical record in November 1998 revealed the 
appellant complained of low back and right foot pain, 
and limping after a fall from a ladder.  He landed on 
his right foot and fell on his back.  X-ray study in 
November 1998 identified moderate degenerative 
osteoarthritis of the lumbar spine with mild narrowing 
of L3-4 and L4-5 interspaces.  

? VA examination in September 1999 indicated that the 
appellant complained of constant low back pain, judged 
nine on a scale of ten.  He took Motrin twice daily for 
pain.  He complained of increased pain on repetitive 
bending, sitting tolerance for one hour, walking 
tolerance of less than 1/2 mile, and radiating pain to 
both lower extremities, increasing significantly in 
cold weather.  Examination revealed no scoliosis or 
muscle spasm, and some discomfort at the limits of 
motion in both sacroiliac areas.  His gait was slow, he 
could walk on his toes and heels, but he was unable to 
squat normally due to back pain.  Straight leg raising 
was 45 degrees, bilaterally.  Sensation was intact.  
The examiner commented that the appellant was 
functionally incapacitated during episodes of recurrent 
flare-ups averaging three to four times a year.  The 
incapacitations decreased his ability to ambulate in 
the community.  The examiner opined that the back pain 
and degenerative changes of the lumbosacral spine 
correlated to the service-connected disability.  

The criteria of Diagnostic Code 5295 does not provide for an 
evaluation in excess of the currently assigned 40 percent 
evaluation.  Thus, the Board must look to alternative 
diagnostic criteria analogous to the low back.  One such code 
that provides for an evaluation in excess of 40 percent is 
Diagnostic Code 5285 for residuals of a fracture of a 
vertebra.  This disability, though, is not predicated on a 
fractured vertebra, and the criteria of Code 5285 is not 
applicable to this case.  Two other codes, 5286 and 5289, 
also include criteria providing an evaluation in excess of 40 
percent for ankylosis of the lumbar spine.  The record does 
not include evidence, however, that the disability is 
manifested by ankylosis of the lumbar spine, and so the 
criteria of Diagnostic Codes 5286 or 5289 are not for 
application in this case.  Limitation of motion of the lumbar 
spine is rated pursuant to the criteria of Code 5292; 
however, since this code provides for no more than a 40 
percent rating, it is not useful in this case.  38 C.F.R. 
§ 4.71a.  

The criteria of Diagnostic Code 5293 for intervertebral disc 
syndrome provides for a 40 percent evaluation for severe 
intervertebral disc syndrome manifested by recurring attacks 
with intermittent relief.  It also provides a 60 percent 
evaluation for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a.  Code 5293 involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the lumbar spine.  VA O.G.C. Prec. 
Op. No. 36-97 (Dec. 12, 1997) (citing Johnson, 9 Vet. App. at 
10-11).  See DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995) 
(any evaluation of limitation of motion must include as 
assessment of the impact of functional loss due to pain).  

The evidence above reflects that the appellant has three to 
four incapacitating episodes per year, as noted on both the 
November 1997 and September 1999 VA examination.  X-ray 
evidence described moderate disc disease and mild narrowing 
of the joint interspaces.  Such findings do not suggest a 
disability picture corresponding to the criteria for a 60 
percent evaluation.  38 C.F.R. § 4.71a.  The criteria for a 
40 percent evaluation require evidence of severe recurring 
attacks with intermittent relief.  With three to four 
episodes per year, then as many as three to four months could 
separate the episodes, which the Board interprets as 
intermittent relief.  There is also decreased ability to 
ambulate shown and some additional functional loss during the 
three to four incapacitations per year.  This increased 
symptomatology during flare-ups warrants a disability rating 
under Code 5293 at the 40 percent level, which is now in 
effect under Codes 5295-5292.  

As for a higher evaluation, there is no evidence of 
demonstrable muscle spasm, or absent ankle jerk, with little 
intermittent relief between incapacitating episodes.  There 
is characteristic pain and complaints of radiating pain, but 
such findings were not described as producing a pronounced 
disability picture.  Thus, the preponderance of the evidence 
is against the assignment of an evaluation in excess of 40 
percent for post contusion of the lumbar back area with 
myositis.  


ORDER

Entitlement to an evaluation in excess of 40 percent for post 
contusion of the lumbar back area with myositis is denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

